Exhibit 10.11






CONTRIBUTION, CONVEYANCE AND ASSUMPTION
AGREEMENT


This Contribution, Conveyance and Assumption Agreement (this “Agreement”),
effective as of November 21, 2016 (the “Effective Date”), is by and among Tesoro
Logistics LP, a Delaware limited partnership (the “Partnership”), Tesoro
Logistics GP, LLC, a Delaware limited liability company and the general partner
of the Partnership (the “General Partner”), Tesoro Logistics Operations LLC, a
Delaware limited liability company (the “Operating Company”), Tesoro
Corporation, a Delaware corporation (“Tesoro”), and Tesoro Refining & Marketing
Company LLC, a Delaware limited liability company (“TRMC”). The above-named
entities are sometimes referred to in this Agreement individually as a “Party”
and collectively as the “Parties.”
RECITALS
WHEREAS, TRMC is the owner of approximately 2.6 million barrels of crude oil and
other feedstock storage tankage and approximately 3.0 million barrels of refined
product storage tankage located at TRMC’s refinery near Martinez in Contra Costa
County, California (the “Martinez Refinery”), together with all related
equipment and ancillary facilities used for the operation thereof, and all
permits and licenses related to such tankage, to the extent assignable and to
the extent used in connection with the ownership and operation of the assets
described above, which assets are listed in detail on Exhibit A-1 hereto (the
“Tankage”), which is connected to the Avon Marine Terminal (as defined below)
through the Avon Wharf Pipeway (as defined below);
WHEREAS, TRMC is also the owner of all of its leasehold interest in the Avon
Marine Terminal Facility, a single berth dock that (i) serves as the main
shipping and receiving point for the Martinez Refinery for the transfer of
waterborne non-crude feedstocks, (ii) is the principal outbound marine delivery
point for refined products, and (iii) is directly connected to the Martinez
Refinery’s refined products tankage (the “Avon Marine Terminal”); and
WHEREAS, TRMC desires to contribute the Assets (as defined below) to the General
Partner, which the General Partner desires to contribute to the Partnership and
the Partnership desires to contribute to the Operating Company, and concurrently
with the contribution of the Assets, TRMC and the Operating Company desire to
enter into the Contracts (as defined below), all on the terms and conditions set
forth herein.
NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements herein contained, the Parties hereto agree as follows:
ARTICLE I
DEFINITIONS
Section 1.1    Capitalized terms used herein have the respective meanings
ascribed to such terms below:
“Affiliates” has the meaning set forth in the Partnership Agreement.


80950117

--------------------------------------------------------------------------------




“Agreement” has the meaning set forth in the introduction to this Agreement.
“Assets” means (i) the Tankage and (ii) the Avon Wharf Pipeway.
“Avon Marine Terminal” has the meaning set forth in the Recitals.
“Avon Marine Terminal Assets” means certain assets located at the Avon Marine
Terminal, as further described in Exhibit A-2.
“Avon Marine Terminal Operating Agreement” means that certain Avon Marine
Terminal Operating Agreement to be effective at the Effective Time by and
between TRMC and the Operating Company pursuant to which the Operating Company
will manage and operate the Avon Marine Terminal for TRMC on the terms and
conditions included therein.
“Avon Marine Terminal Renovation” means each of the Avon Wharf Upgrade (MOTEMS)
(AFE No. 077100030) and Pipeline Surge Protection Project (AFE No. 154100001)
being undertaken by TRMC at the Avon Marine Terminal as of the Effective Date.
“Avon Marine Terminal Sublease Agreement” means that certain Sublease to be
executed in accordance with Section 2.5 by and between the Operating Company and
TRMC relating to the Avon Marine Terminal.
“Avon Marine Terminal Use and Throughput Agreement” or the “Avon MTUTA” means
that certain Avon Marine Terminal Use and Throughput Agreement to be executed
pursuant to Section 2.5 by and among the Operating Company, the General Partner,
the Partnership and TRMC, pursuant to which the Operating Company will,
effective as of the “Commencement Date” (as defined therein), manage and operate
the Avon Marine Terminal.
“Avon Wharf Pipeway” means the three pipelines, a causeway and all ancillary
equipment that connect Tract 3 (of the Tankage) to the Avon Marine Terminal, all
as further described in Exhibit A-3, as well as all associated easements,
permits and licenses relating to the Avon Wharf Pipeway.
“Bill of Sale” means that certain Bill of Sale, Assignment and Assumption
effective as of the Effective Time, among TRMC, the General Partner, the
Partnership and the Operating Company, with respect to the Assets.
“Cash Consideration” has the meaning set forth in Section 2.3(b)(i).
“CDFG” means the California Department of Fish and Game.
“Code” means the Internal Revenue Code of 1986, as amended.
“COFR” means the Certificate of Financial Responsibility issued by the CDFG in
favor of the Operating Company with respect to oil spill contingency planning
and financial responsibility with respect to operations in the State of
California, including under the Avon Marine Terminal Sublease Agreement and Avon
MTUTA.


2
80950117

--------------------------------------------------------------------------------




“Common Unit” means a common unit representing a limited partner interest in the
Partnership having the rights set forth in the Partnership Agreement.
“Conflicts Committee” has the meaning set forth in the Partnership Agreement.
“Contracts” means (i) the License Agreement, (ii) the Martinez Storage Services
Agreement and (iii) the Avon Marine Terminal Operating Agreement.
“Credit Facility” means that certain Senior Secured Revolving Credit Agreement
dated as of January 29, 2016, by and among the Partnership, as borrower, Bank of
America, N.A., as administrative agent, and the other parties thereto.
“Debt-Financed Cash Consideration” has the meaning set forth in Section 2.3(c).
“Effective Date” has the meaning set forth in the introduction to this
Agreement.
“Effective Time” means 12:01 a.m. Central Time on the Effective Date.
“Equity Consideration” has the meaning set forth in Section 2.3(b)(ii).
“Excluded Assets and Liabilities” means those certain assets and properties
(including any and all petroleum and hydrocarbon inventory) and certain
responsibilities, coverages and liabilities that might otherwise be considered
as part of the Assets or the Contracts but are being retained by TRMC and are
not being contributed, transferred or assumed to or by the General Partner, the
Partnership or the Operating Company as part of the transactions contemplated by
this Agreement, as set forth on Exhibit C to this Agreement.
“General Partner” has the meaning set forth in the introduction to this
Agreement.
“General Partner Contribution” has the meaning set forth in Section 2.3(a).
“General Partner Unit” means a general partner unit representing a general
partner interest in the Partnership having the rights set forth in the
Partnership Agreement.
“Intended Tax Treatment” has the meaning set forth in Section 4.2(a).
“License Agreement” means the License Agreement with respect to the Tankage and
the Avon Wharf Pipeway between TRMC and the Operating Company.
“Martinez Refinery” has the meaning set forth in the Recitals.
“Martinez Storage Services Agreement” means the Martinez Storage Services
Agreement with respect to the Tankage among TRMC, the Operating Company, the
General Partner and the Partnership.
“Master Lease” means that General Lease – Industrial Use, dated January 1, 2015,
between TRMC and the State of California, acting by and through the California
State Lands Commission,


3
80950117

--------------------------------------------------------------------------------




covering the property in Contra Costa County, California described in Exhibit A
to the Master Lease, as such lease (and the Exhibits thereto) exists as of the
Effective Date.
“Material Adverse Effect” has the meaning set forth in Section 3.5(a).
“Omnibus Agreement” means that certain Third Amended and Restated Omnibus
Agreement dated as of July 1, 2014, among Tesoro, TRMC, Tesoro Companies, Inc.,
Tesoro Alaska Company LLC, the General Partner and the Partnership, as such
agreement (and the Schedules thereto) may be amended, supplemented or restated
from time to time.
“Operating Company” has the meaning set forth in the introduction to this
Agreement.
“Partnership” has the meaning set forth in the introduction to this Agreement.
“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of April 26, 2011, as such
agreement may be amended, supplemented or restated from time to time.
“Partnership Contribution” has the meaning set forth in Section 2.3.
“Partnership Group” has the meaning set forth in the Omnibus Agreement.
“Party” or “Parties” have the meanings given to those terms in the introduction
to this Agreement.
“Permitted Liens” has the meaning set forth in Section 2.1(a).
“Purchase Price” means $400,000,000.
“Real Property Assets” means the real property assets underlying the Tankage.
“Rescission Event” has the meaning set forth in Section 5.1.
“Secondment and Logistics Services Agreement” means that certain Secondment and
Logistics Services Agreement dated as of July 1, 2014, as may be amended,
modified or supplemented from time to time, among Tesoro, TRMC, the General
Partner, the Partnership, Tesoro Logistics Pipeline LLC, Tesoro High Plains
Pipeline Company LLC, Tesoro Alaska Company LLC, QEP Field Services, LLC, QEP
Midstream Partners Operating, LLC, QEP Midstream Partners GP, LLC and QEPM
Gathering I, LLC.
“Tankage” has the meaning set forth in the Recitals.
“Tesoro” has the meaning set forth in the introduction to this Agreement.
“Transaction Documents” has the meaning set forth in Section 3.4(a).
“Treasury Regulations” means the regulations (including temporary regulations)
promulgated by the United States Department of the Treasury pursuant to and in
respect of provisions


4
80950117

--------------------------------------------------------------------------------




of the Code. All references herein to sections of the Treasury Regulations shall
include any corresponding provision or provisions of succeeding, similar or
substitute, temporary or final Treasury Regulations.
“TRMC” has the meaning set forth in the introduction to this Agreement.
“TRMC Contribution” has the meaning set forth in Section 2.1(a).
ARTICLE II
CONTRIBUTIONS AND ACKNOWLEDGEMENTS


Section 2.1    Conveyance by TRMC to the General Partner.
(a)    Effective as of immediately prior to the Effective Time, TRMC hereby
assigns, transfers, contributes, grants, bargains, conveys, sets over and
delivers to the General Partner, its successors and its assigns, for its and
their own use forever, the entire right, title, interest, responsibilities,
coverages and liabilities of TRMC in and to the Assets, including any
responsibilities, coverages and liabilities under any permit or license included
in the Assets, free and clear of all liens and encumbrances of any kind or
nature, other than as set forth on Exhibit B to this Agreement (the “Permitted
Liens”). In addition, concurrently with the contribution of the Assets, TRMC is
also executing and delivering the Contracts. The contribution of the Assets and
execution and delivery of the Contracts described in this Section 2.1(a) shall
be referred to in this Agreement as the “TRMC Contribution.”
(b)    TRMC makes the TRMC Contribution in exchange for the issuance as of the
Effective Date of an additional membership interest in the General Partner equal
to the percentage increase in the capital of the General Partner based on the
value of the TRMC Contribution as a contribution to the capital of the General
Partner.
(c)    The General Partner hereby accepts the TRMC Contribution as a
contribution to the capital of the General Partner.
(d)    The Parties hereby acknowledge that the Excluded Assets and Liabilities
are being retained by TRMC and are not being contributed or transferred as part
of the TRMC Contribution.
Section 2.2    Conveyance by the General Partner to the Partnership.
(a)    Effective as of the Effective Time, the General Partner hereby assigns,
transfers, contributes, grants, bargains, conveys, sets over and delivers to the
Partnership, its successors and its assigns, for its and their own use forever,
the entire right, title, interest, responsibilities, coverages and liabilities
of the General Partner in and to the Assets, including any responsibilities,
coverages and liabilities under any permit or license included in the Assets,
free and clear of all liens and encumbrances of any kind or nature, other than
the Permitted Liens. In addition, concurrently with the contribution of the
Assets, TRMC is also executing and delivering


5
80950117

--------------------------------------------------------------------------------




the Contracts. The contribution of the Assets and execution and delivery of the
Contracts described in this Section 2.2(a) shall be referred to in this
Agreement as the “General Partner Contribution.”
(b)    The General Partner shall make the General Partner Contribution in
exchange for the distribution or issuance by the Partnership of the following as
of the Effective Time in consideration of the conveyance and transfer of the
Assets:
(i)    a distribution of cash equal to ninety percent (90%) of the value of the
Purchase Price (the “Cash Consideration”); and
(ii)    the issuance to the General Partner of such number of General Partner
Units and Common Units with an aggregate value equal to ten percent (10%) of the
Purchase Price (the “Equity Consideration”):
(1)    which number of General Partner Units, rounded up to the next highest
number of whole units, shall be the amount having an aggregate dollar value of
the Equity Consideration necessary to restore and maintain the General Partner’s
two percent (2%) general partner interest in the Partnership; and
(2)    which number of Common Units, rounded down to the next lowest number of
whole units, shall be the amount equal to (A) the remainder of (I) the amount of
the Equity Consideration, less (II) an amount equal to the value of the General
Partner Units issued pursuant to Section 2.2(b)(ii)(1), divided by (B) the
average closing price of the Common Units for the last ten (10) trading days
prior to the Effective Date.
(c)    To effect the distribution of the Cash Consideration, the Partnership
shall borrow an amount equal to the Cash Consideration (the “Debt‑Financed Cash
Consideration”) under indebtedness for which no partner of the Partnership or
any related person other than Tesoro bears the economic risk of loss (as defined
by Treasury Regulations Section 1.752-2) and the Partnership shall cause the
proceeds of such indebtedness to be wire transferred to the General Partner on
behalf of the Partnership directly from the applicable lender to an account
designated by the General Partner.
(d)    After the distribution of the Cash Consideration to the General Partner
by the Partnership, the General Partner shall provide a loan of up to that
amount to Tesoro and Tesoro shall execute and deliver a ten-year promissory note
in favor of the General Partner to evidence the funds loaned by the General
Partner to Tesoro.
(e)    The Partnership hereby accepts the General Partner Contribution as a
contribution to the capital of the Partnership.
Section 2.3    Conveyance by the Partnership to the Operating Company. Effective
immediately after the General Partner Contribution, the Partnership hereby
assigns, transfers, contributes, grants, bargains, conveys, sets over and
delivers to the Operating Company, its


6
80950117

--------------------------------------------------------------------------------




successors and its assigns, for its and their own use forever, the entire right,
title, interest, responsibilities, coverages and liabilities of the Partnership
in and to the Assets, including any responsibilities, coverages and liabilities
under any permit or license included in the Assets, free and clear of all liens
and encumbrances of any kind or nature, other than the Permitted Liens. In
addition, concurrently with the contribution of the Assets, TRMC is also
executing and delivering the Contracts. The contribution of the Assets and
execution and delivery of the Contracts described in this Section 2.3 shall be
referred to in this Agreement as the “Partnership Contribution.” The Partnership
hereby makes the Partnership Contribution as a capital contribution to the
capital of the Operating Company and the Operating Company hereby accepts the
Partnership Contribution as a contribution to the capital of the Operating
Company.
Section 2.4    Actions and Deliveries on the Effective Date. The Parties
acknowledge that the following actions and deliveries have occurred:
(a)    receipt by the Parties of all permits, consents, approvals,
authorizations, orders, registrations, filings or qualifications of or with any
court, governmental agency or body having jurisdiction over the Parties required
in connection with the execution, delivery and performance of the Transaction
Documents;
(b)    the execution and delivery by the respective parties thereto of the
following documents:
(i)    the Bill of Sale, substantially in the form attached hereto as Exhibit D,
pursuant to which TRMC, the General Partner and the Partnership assign and
convey the Assets;
(ii)    the Martinez Storage Services Agreement, substantially in the form
attached hereto as Exhibit E, and the service order related thereto;
(iii)    the License Agreement, substantially in the form attached hereto as
Exhibit F, pursuant to which TRMC grants the Operating Company a license to
operate and maintain the Assets;
(iv)    the Avon Marine Terminal Operating Agreement, substantially in the form
attached hereto as Exhibit G;
(v)    Amendment to the Secondment and Logistics Services Agreement,
substantially in the form attached hereto as Exhibit H-1, and the service orders
related thereto, substantially in the form attached hereto as Exhibit H-2;
(vi)    Fourth Amended and Restated Schedules to the Omnibus Agreement among
Tesoro, TRMC, Tesoro Companies, Inc., Tesoro Alaska Company LLC, the General
Partner and the Partnership, substantially in the form attached hereto as
Exhibit I;


7
80950117

--------------------------------------------------------------------------------




(vii)    Amendment No. 5 to the Second Amended and Restated Limited Liability
Company Agreement of the General Partner among the General Partner, Tesoro, TRMC
and Tesoro Alaska Company LLC, substantially in the form attached hereto as
Exhibit J;
(viii)    a ten-year promissory note, substantially in the form attached hereto
as Exhibit K, by Tesoro in favor of the General Partner to evidence the funds
loaned by the General Partner to Tesoro pursuant to Section 2.2(d);
(ix)    a debt indemnification agreement, substantially in the form attached
hereto as Exhibit L;
(x)    a closing escrow agreement, substantially in the form attached hereto as
Exhibit M, to effect the closing into escrow with McGuireWoods LLP of all the
Transaction Documents related to the contribution of the Assets; and
(xi)    all other documents and instruments necessary or appropriate to convey
the Assets to the Operating Company.
(c)    the Conflicts Committee of the General Partner has received a fairness
opinion by Evercore Group, L.L.C., the financial advisor to the Conflicts
Committee.
Section 2.5    Commencement of Avon Marine Terminal Sublease Agreement and Avon
MTUTA; Conveyance of Avon Marine Terminal Assets; Related Actions and
Deliveries.
(a)    TRMC agrees to use its reasonable commercial efforts (i) to complete the
Avon Marine Terminal Renovations in accordance with Schedule VI to the Omnibus
Agreement and (ii) to assist the Operating Company in obtaining the COFR from
the CDFG as required under the Avon Marine Terminal Sublease Agreement and the
Avon MTUTA as well as any other written consents necessary for the Operating
Company and TRMC to enter into the Avon Marine Terminal Sublease Agreement and
the Avon MTUTA and for TRMC to convey the Avon Marine Terminal Assets to the
Operating Company. TRMC shall cooperate with the Operating Company in such
manner as may be reasonably requested in connection therewith, including without
limitation, active participation in visits to and meetings, discussions and
negotiations with all persons or entities with the authority to grant or
withhold consent.
(b)    During the period before the Avon Marine Terminal Sublease Agreement and
the Avon MTUTA become effective, the Operating Company shall provide operating
services with respect to the Avon Marine Terminal pursuant to the Avon Marine
Terminal Operating Agreement and in such instance, TRMC and the Operating
Company will use their reasonable commercial efforts to take such actions to
effectively grant the Operating Company the economic benefits of, and impose
upon the Operating Company the economic burdens of, the Avon Marine Terminal,
subject to and in accordance with, the Avon Marine Terminal Operating Agreement.
(c)    In the event that the COFR has been obtained prior to the completion of
the Avon Marine Terminal Renovations, the Operating Company shall have the
right, but not the


8
80950117

--------------------------------------------------------------------------------




obligation, to require upon five (5) days’ written notice that TRMC execute and
deliver the Avon Marine Terminal Sublease Agreement, substantially in the form
attached hereto as Exhibit N, and the Avon MTUTA, substantially in the form
attached hereto as Exhibit O, and to cause the conveyance of the Avon Marine
Terminal Assets pursuant to Section 2.5(f) and the terms of the Avon Marine
Terminal Sublease Agreement.
(d)    If the Operating Company has not exercised its rights under Section
2.5(c) above, then within ten (10) business days or such other time as mutually
agreed upon after the completion of the Avon Marine Terminal Renovations and the
issuance of the COFR, the Parties will take any and all actions necessary or
advisable to execute and deliver the Avon Marine Terminal Sublease Agreement and
the Avon MTUTA, and to complete the conveyance and transfer of the Avon Marine
Terminal Assets pursuant to Section 2.5(f) hereof and the terms of the Avon
Marine Terminal Sublease Agreement.
(e)    Prior to the execution and delivery of the Avon Marine Terminal Sublease
Agreement and the Avon MTUTA and the conveyance of the Avon Marine Terminal
Assets pursuant to the terms of the Avon Marine Terminal Sublease Agreement,
TRMC shall to the extent not otherwise provided in the Avon Marine Terminal
Operating Agreement:
(i)    file on a timely basis all notices, reports or other filings necessary or
required for the continuing operation of the Avon Marine Terminal to be filed
with or reported to any governmental authority;
(ii)    file on a timely basis all complete and correct applications or other
documents necessary to maintain, renew or extend any permit, variance or any
other approval required by any governmental authority necessary or required for
the continuing operation of the Avon Marine Terminal whether or not such
approval would expire before or after the execution and delivery of the Avon
Marine Terminal Sublease Agreement;
(iii)    not permit any lien or other encumbrance to be imposed on the Avon
Marine Terminal Assets, other than Permitted Liens;
(iv)    not sell, lease or otherwise dispose of any Avon Marine Terminal Asset;
and
(v)    not agree to do any of the actions set forth in subsections (iii) and
(iv) above.
(f)    At the time of the conveyance of the Avon Marine Terminal Assets pursuant
to the terms of the Avon Marine Terminal Sublease Agreement:
(i)     the Parties shall reaffirm the representations and warranties set forth
in ARTICLE III with respect to the Avon Marine Terminal and the Avon Marine
Terminal Assets and will confirm receipt by the Parties of all permits,
consents, approvals, authorizations, orders, registrations, filings or
qualifications of or with


9
80950117

--------------------------------------------------------------------------------




any court, governmental agency or body having jurisdiction over the Parties
required in connection with the conveyance of the Avon Marine Terminal Assets
and/or execution, delivery or performance of the Avon Marine Terminal Sublease
Agreement or the Avon MTUTA;
(ii)    the applicable Parties shall execute and deliver:
(1)    the Avon Marine Terminal Sublease Agreement, substantially in the form
attached hereto as Exhibit N; and
(2)    the Avon Marine Terminal Use and Throughput Agreement, substantially in
the form attached hereto as Exhibit O; and
(iii)    the following contributions, conveyances and transfers will occur in
the following order:
(1)    TRMC shall assign, transfer, contribute, grant, bargain, convey, set over
and deliver to the General Partner, its successor and its assigns, for its and
their own use forever, TRMC’s entire right, title, interest, responsibilities,
coverages and liabilities in and to the Avon Marine Terminal Assets, including
any responsibilities, coverages and liabilities under any permit or license
included in the Avon Marine Terminal Assets, free and clear of all liens and
encumbrances of any kind or nature, other than the Permitted Liens. This
contribution shall be made for no additional consideration and the General
Partner shall accept the Avon Marine Terminal Assets from TRMC as a contribution
to the capital of the General Partner.
(2)    The General Partner shall then assign, transfer, contribute, grant,
bargain, convey, set over and deliver to the Partnership, its successor and its
assigns, for its and their own use forever, the General Partner’s entire right,
title, interest, responsibilities, coverages and liabilities in and to the Avon
Marine Terminal Assets, including any responsibilities, coverages and
liabilities under any permit or license included in the Avon Marine Terminal
Assets, free and clear of all liens and encumbrances of any kind or nature,
other than the Permitted Liens. This contribution shall be made for no
additional consideration and the Partnership shall accept the Avon Marine
Terminal Assets from the General Partner as a contribution to the capital of the
Partnership.
(3)    The Partnership shall assign, transfer, contribute, grant, bargain,
convey, set over and deliver to the Operating Company, its successor and its
assigns, for its and their own use forever, the Partnership’s entire right,
title, interest, responsibilities, coverages and liabilities in and to the Avon
Marine Terminal Assets, including any responsibilities, coverages and
liabilities under any permit or license included in the Avon Marine Terminal
Assets, free and clear of all liens and encumbrances of any kind or nature,


10
80950117

--------------------------------------------------------------------------------




other than the Permitted Liens. This contribution shall be made for no
additional consideration and the Operating Company shall accept the Avon Marine
Terminal Assets from the Partnership as a contribution to the capital of the
Operating Company.
(4)    TRMC, the General Partner, the Partnership and the Operating Company will
execute and deliver such additional documents, instruments and certifications
necessary or advisable in connection with the conveyance of the Avon Marine
Terminal Assets pursuant to this Section 2.5 and the Avon Marine Terminal
Sublease Agreement.
ARTICLE III
REPRESENTATIONS
Section 3.1    Representations of TRMC. TRMC hereby represents and warrants to
the General Partner, the Partnership and the Operating Company as follows:
(a)    The Tankage, the Avon Wharf Pipeway and the Avon Marine Terminal are each
in good working condition, suitable for the purposes for which they are being
used in accordance with accepted industry standards and all applicable laws and
regulations, subject, in the case of the Avon Marine Terminal, to the completion
of the Avon Marine Terminal Renovation.
(b)    TRMC has title to each of the Tankage, the Avon Wharf Pipeway and the
Avon Marine Terminal Assets free and clear of all liens and encumbrances of any
kind or nature, other than the Permitted Liens. TRMC has title to each of the
Tankage, the Avon Wharf Pipeway, the Real Property Assets and the Avon Marine
Terminal Assets that is sufficient to operate each such Asset in accordance with
its intended and historical use, subject to all recorded matters and all
physical conditions in existence.
(c)    To TRMC’s knowledge, after reasonable investigation, there are no terms
in any agreements included in the Assets, the Contracts or the Avon Marine
Terminal Assets that would materially impair the rights granted to the General
Partner and Partnership Group pursuant to the transactions contemplated by this
Agreement.
(d)    TRMC has previously delivered a true, correct and complete copy of the
Master Lease (and any amendments to the Master Lease) to the General Partner,
the Partnership and the Operating Company. The Master Lease is in full force and
effect and no defaults exist nor do any conditions exist that may result in any
default under the Master Lease.
Section 3.2    Representation of the General Partner. The General Partner hereby
represents and warrants to TRMC that the General Partner has full power and
authority to act as general partner of the Partnership in all material respects.
Section 3.3    Representation of the Partnership. The Partnership hereby
represents and warrants to the General Partner and Tesoro that the Common Units
and the General Partner Units of the Partnership issued to the General Partner
pursuant to Section 2.2(b) have been duly authorized


11
80950117

--------------------------------------------------------------------------------




for issuance and sale to the General Partner and, when issued and delivered by
the Partnership pursuant to this Agreement against payment of the consideration
set forth herein, will be validly issued and fully paid (to the extent required
under the Partnership Agreement) and nonassessable (except as such
nonassessability may be affected by matters described in Sections 17-607 and
17-804 of the Delaware Limited Partnership Act).
Section 3.4    Representations of the Parties. Each Party represents and
warrants, severally as to only itself and not jointly, to the other Parties as
follows:
(a)    The applicable Party has been duly formed or incorporated and is validly
existing as a limited partnership, limited liability company or corporation, as
applicable, in good standing under the laws of its jurisdiction of organization
with full power and authority to enter into and perform its obligations under
this Agreement and the other documents contemplated herein (the “Transaction
Documents”) to which it is a party, to own or lease and to operate its
properties currently owned or leased or to be owned or leased and to conduct its
business. The applicable Party is duly qualified to do business as a foreign
corporation, limited liability company or limited partnership, as applicable,
and is in good standing under the laws of each jurisdiction which requires such
qualification, except where the failure to be so qualified or registered would
not have a material adverse effect on the condition (financial or otherwise),
prospects, earnings, business or properties, taken as a whole, whether or not
arising from transactions in the ordinary course of business, of such Party (a
“Material Adverse Effect”).    
(b)    The applicable Party has all requisite power and authority to execute and
deliver the Transaction Documents to which it is a party and perform its
respective obligations thereunder. All corporate, partnership and limited
liability company action, as the case may be, required to be taken by the
applicable Party or any of its stockholders, members or partners for the
execution and delivery by the applicable Party of the Transaction Documents to
which it is a party and the consummation of the transactions contemplated
thereby has been validly taken.
(c)    For the applicable Party, each of the Transaction Documents to which it
is a party is a valid and legally binding agreement of such Party, enforceable
against such Party in accordance with its terms, except (i) as the
enforceability thereof may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws relating to or affecting
creditors’ rights generally and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and (ii) that the indemnity, contribution and exoneration provisions contained
in any of the Transaction Documents may be limited by applicable laws and public
policy.
(d)    Neither the execution, delivery and performance of the Transaction
Documents by the applicable Party that is a party thereto nor the consummation
of the transactions contemplated by the Transaction Documents conflict or will
conflict with, or result or will result in, a breach or violation of or a
default under (or an event that, with notice or lapse of time or both would
constitute such an event), or imposition of any lien, charge or encumbrance upon
any property or assets of any of the applicable Party pursuant to (i) the
partnership agreement, limited liability company agreement, certificate of
limited partnership, certificate of formation or conversion, certificate or
articles of incorporation, bylaws or other constituent document of the
applicable Party,


12
80950117

--------------------------------------------------------------------------------




(ii) the terms of any indenture, contract, lease, mortgage, deed of trust, note
agreement, loan agreement or other agreement, obligation, condition, covenant or
instrument to which the applicable Party is a party or bound or to which its
property is subject or (iii) any statute, law, rule, regulation, judgment, order
or decree applicable to the applicable Party of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over such Party or any of its properties in a proceeding to which
it or its property is a party, except in the case of clause (ii), liens, charges
or encumbrances arising under security documents for the collateral pledged
under such Party’s applicable credit agreements and except in the case of clause
(iii), where such breach or violation would not reasonably be expected to have a
Material Adverse Effect.
(e)    No permit, consent, approval, authorization, order, registration, filing
or qualification of or with any court, governmental agency or body having
jurisdiction over the applicable Party or any of its properties or assets is
required in connection with the execution, delivery and performance of the
Transaction Documents by the applicable Party, the execution, delivery and
performance by the applicable Party that is a party thereto of its respective
obligations under the Transaction Documents or the consummation of the
transactions contemplated by the Transaction Documents other than (i) any filing
related to the sale of the Common Units under this Agreement with federal or
state securities laws authorities, (ii) consents that have been obtained and
(iii) consents where the failure to obtain such consent would not reasonably be
expected to have a Material Adverse Effect.
(f)    No action, suit, proceeding, inquiry or investigation by or before any
court or governmental or other regulatory or administrative agency, authority or
body or any arbitrator involving the applicable Party or its property is pending
or, to the knowledge of the applicable Party, threatened or contemplated that
(i) would individually or in the aggregate reasonably be expected to have a
material adverse effect on the performance of the Transaction Documents or the
consummation of any of the transactions contemplated therein, or (ii) would
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect.
ARTICLE IV
COVENANTS
Section 4.1    Further Assurances.
(a)    From time to time after the Effective Time, and without any further
consideration, the Parties agree to execute, acknowledge and deliver all such
additional deeds, assignments, bills of sale, conveyances, instruments, notices,
releases, acquittances and other documents, and to do all such other acts and
things, all in accordance with applicable law, as may be necessary or
appropriate (i) more fully to assure that the applicable Parties own all of the
properties, rights, titles, interests, estates, remedies, powers and privileges
granted by this Agreement, or which are intended to be so granted, (ii) more
fully and effectively to vest in the applicable Parties and their respective
successors and assigns beneficial and record title to the interests contributed
and assigned by this Agreement or intended to be so contributed and assigned
(including any actions required to effect the assignment and conveyance of the
Assets, the Contracts


13
80950117

--------------------------------------------------------------------------------




and the Avon Marine Terminal Assets as contemplated herein), and (iii) more
fully and effectively to carry out the purposes and intent of this Agreement.
(b)    To the extent any permits related to the Assets or the Contracts may not
be assigned or transferred without the consent of a third party that has not
been obtained at the Effective Time despite the exercise by TRMC of its
reasonable best efforts, this Agreement shall not constitute an agreement to
assign or transfer such permit if an attempted assignment or transfer would
constitute a breach thereof or be unlawful. In that case, TRMC, to the maximum
extent permitted by law, (a) shall act after the Effective Time as the Operating
Company’s agent to obtain for the Operating Company the benefits thereunder, and
(b) shall cooperate, to the maximum extent permitted by applicable law, with the
Operating Company in any other reasonable arrangement designed to provide those
benefits to the Operating Company, including by agreeing to remain liable under
any applicable permit. Nothing contained in this Section 4.1(b) shall relieve
TRMC of its obligations under any other provisions of this Agreement.
Section 4.2    Tax Covenants.
(a)    The Parties intend that for U.S. federal income tax purposes (the
“Intended Tax Treatment”):
(i)    the TRMC Contribution shall be disregarded as a result of TRMC and the
General Partner each being disregarded as an entity separate from Tesoro for
U.S. federal income tax purposes;
(ii)    the General Partner Contribution shall be treated as a contribution by
Tesoro (as a result of the General Partner being disregarded as an entity
separate from Tesoro for U.S. federal income tax purposes) pursuant to Section
721(a) of the Code, subject to Section 707 of the Code, with the distribution of
the Debt-Financed Cash Consideration qualifying as a “debt-financed transfer”
under Treasury Regulations Section 1.707-5(b);
(iii)    any Cash Consideration in excess of the amount properly treated as a
“debt-financed transfer” shall be treated (1) as a reimbursement of preformation
expenditures within the meaning of Treasury Regulations Sections 1.707-4(d) to
the greatest extent applicable, and (2) in a transaction subject to treatment
under Section 707(a) of the Code, and its implementing Treasury Regulations, as
in part a sale, and in part a contribution, by Tesoro of the Assets; and
(iv)    the Avon Marine Terminal Operating Agreement is intended for U.S.
federal income tax purposes (and, where applicable, state and local income tax
purposes) to be treated as a contribution of the Avon Marine Terminal Assets by
Tesoro (as a result of TRMC and General Partner each being disregarded as
entities separate from Tesoro) to the Partnership (as a result of Operating
Company being disregarded as an entity separate from Partnership) in exchange
for the applicable portion of the distribution and issuance described in Section
2.2(b).


14
80950117

--------------------------------------------------------------------------------




(b)    Except with the prior written consent of the General Partner or as
otherwise required by applicable law following a final determination by the U.S.
Internal Revenue Service or a governmental authority with competent
jurisdiction, the Parties agree to file all tax returns and otherwise act at all
times in a manner consistent with the Intended Tax Treatment, including
disclosing the distribution of the Debt-Financed Cash Consideration in
accordance with the requirements of Treasury Regulations Section 1.707-3(c)(2).
ARTICLE V
RESCISSION OF ASSETS

Section 5.1    Rescission. A “Rescission Event” with respect to the Assets means
(a) the determination by any court, regulatory body, administrative agency,
governmental body, arbitrator or other authority agency or regulatory authority
that the TRMC Contribution (i) is void or invalid or (ii) requires a
governmental approval with respect to the transfer of the Tankage or the Avon
Wharf Pipeway which was not obtained by TRMC prior to such determination, and,
in case of either clause (i) or clause (ii), which TRMC fails to cure within
twenty-four (24) months following such determination; or (b) the revocation,
termination or TRMC’s material breach of the License Agreement.
Section 5.2    Notice of Rescission. Upon the occurrence of a Rescission Event
that has not been cured, regardless of the time period set forth in Section
5.1(a), the Operating Company shall have the right, but not the obligation, to
rescind the Partnership Contribution, the General Partner Contribution and the
TRMC Contribution by providing written notice to TRMC.
Section 5.3    Effect of Rescission. Upon receipt by TRMC of the Operating
Company’s written notice of rescission under Section 5.2:
(a)    The General Partner will cause the Partnership to engage in a process to
determine the fair market value of the Assets as of the date of the notice of
rescission using the process for the determination of fair market value set
forth in Section 2.3 of the Omnibus Agreement (with the notice of rescission
delivered pursuant to Section 5.2 hereof triggering the time periods relating to
such process under Section 2.3 of the Omnibus Agreement). The amount determined
under Section 2.3 of the Omnibus Agreement will be the “Rescission Amount”.
(b)    Within 10 days after the determination of the Rescission Amount, (i) the
General Partner will repay a portion of the purchase price with to the respect
to the Assets previously paid pursuant to Section 2.2(b) equal to the Rescission
Amount and (ii) Tesoro will repay the loan specified in Section 2.2(d) to the
General Partner to the extent the consideration is repaid pursuant to Section
5.3(b)(i).
(c)    The Parties shall file any documents or instruments necessary or
appropriate with federal, state or local governmental authorities to cancel the
transactions contemplated by this Agreement related to the Assets and the
Contracts subject to the Rescission Event, including, but not limited to,
conveyance documents related to the Assets and the Contracts subject to the
Rescission Event to nullify the transactions that occurred on the Effective
Date.


15
80950117

--------------------------------------------------------------------------------




(d)    The Parties shall amend or terminate, as applicable, and shall cause all
their Affiliates to amend or terminate, as applicable, any agreements, including
the License Agreement and the Martinez Storage Services Agreement (or portions
of inter-company agreements), that were entered into or amended in connection
with the transactions contemplated in this Agreement with respect to the Assets
to be as such agreements existed prior to the Effective Date.
(e)    Notwithstanding the foregoing in this Section 5.3, (i) the Common Units
and General Partner Units issued pursuant to Section 2.2(b) shall remain
outstanding and (ii) any indemnities that existed in any applicable agreement
related to the Tankage and the Avon Wharf Pipeway prior to the Effective Time
and before the Operating Company’s ownership and operation of such assets for
the period between Effective Time and the date of rescission will survive the
rescission.
(f)    Any revenues earned and expenses incurred by any Party related to the
Assets from the Effective Time through the date of rescission shall not be
refunded or reimbursed.
(g)    Upon the occurrence of a Rescission Event, the Parties agree to amend the
Avon Marine Terminal Use and Throughput Agreement, as necessary or appropriate,
to reflect the occurrence of such Rescission Event.
ARTICLE VI
MISCELLANEOUS
Section 6.1    Costs. Each Party shall pay its own costs and expenses with
respect to the transactions contemplated by this Agreement; except as follows:
(a)    the Partnership and TRMC shall each pay one-half of (i) the sales, use
and similar transfer taxes arising out of the contributions, conveyances and
deliveries to be made under ARTICLE II, (ii) all documentary, filing, recording,
transfer, deed and conveyance taxes and fees required in connection therewith,
(iii) legal fees and costs of McGuireWoods LLP, Norton Rose Fulbright US LLP and
Pillsbury Winthrop Shaw Pittman LLP, and (iv) any other customary closing costs
associated with the contributions of the Assets; and
(b)    the Partnership shall pay all of the costs and expenses of the conflicts
committee of the board of directors of the General Partner, including, but not
limited to, the advisory and legal fees and costs of Andrews Kurth LLP and
Evercore Group L.L.C.
Section 6.2    Headings; References; Interpretation. All Article and Section
headings in this Agreement are for convenience only and shall not be deemed to
control or affect the meaning or construction of any of the provisions hereof.
The words “hereof,” “herein” and “hereunder” and words of similar import, when
used in this Agreement, shall refer to this Agreement as a whole, including,
without limitation, all Schedules and Exhibits attached hereto, and not to any
particular provision of this Agreement. All references herein to Articles,
Sections, Schedules and Exhibits shall, unless the context requires a different
construction, be deemed to be references to the Articles and Sections of this
Agreement and the Schedules and Exhibits attached hereto, and all such Schedules
and Exhibits attached hereto are hereby incorporated herein and made a part
hereof for


16
80950117

--------------------------------------------------------------------------------




all purposes. All personal pronouns used in this Agreement, whether used in the
masculine, feminine or neuter gender, shall include all other genders, and the
singular shall include the plural and vice versa. The use herein of the word
“including” following any general statement, term or matter shall not be
construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not non-limiting language (such as “without limitation,”
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that could
reasonably fall within the broadest possible scope of such general statement,
term or matter.
Section 6.3    Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and assigns.
Section 6.4    No Third Party Rights. The provisions of this Agreement are
intended to bind the Parties as to each other and are not intended to and do not
create rights in any other person or confer upon any other person any benefits,
rights or remedies, and no person is or is intended to be a third party
beneficiary of any of the provisions of this Agreement.
Section 6.5    Counterparts. This Agreement may be executed in any number of
counterparts (including facsimile or .pdf copies) with the same effect as if all
Parties had signed the same document. All counterparts shall be construed
together and shall constitute one and the same instrument.
Section 6.6    Applicable Law; Forum, Venue and Jurisdiction. This Agreement
shall be construed in accordance with and governed by the laws of the State of
Texas, without regard to the principles of conflicts of law. Each of the Parties
(a) irrevocably agrees that any claims, suits, actions or proceedings arising
out of or relating in any way to this Agreement shall be exclusively brought in
any federal court of competent jurisdiction situated in the United States
District Court for the Western District of Texas, San Antonio Division, or if
such federal court declines to exercise or does not have jurisdiction, in the
district court of Bexar County, Texas, in each case regardless of whether such
claims, suits, actions or proceedings sound in contract, tort, fraud or
otherwise, are based on common law, statutory, equitable, legal or other
grounds, or are derivative or direct claims, (b) irrevocably submits to the
exclusive jurisdiction of the United States District Court for the Western
District of Texas, San Antonio Division, or if such federal court declines to
exercise or does not have jurisdiction, of the district court of Bexar County,
Texas in connection with any such claim, suit, action or proceeding, (c) agrees
not to, and waives any right to, assert in any such claim, suit, action or
proceeding that (i) it is not personally subject to the jurisdiction of the
United States District Court for the Western District of Texas, San Antonio
Division, or the district court of Bexar County, Texas, or of any other court to
which proceedings in such courts may be appealed, (ii) such claim, suit, action
or proceeding is brought in an inconvenient forum, or (iii) the venue of such
claim, suit, action or proceeding is improper, (d) expressly waives any
requirement for the posting of a bond by a party bringing such claim, suit,
action or proceeding and (e) consents to process being served in any such claim,
suit, action or proceeding by mailing, certified mail, return receipt requested,
a copy thereof to such party at the address in effect for notices hereunder or
by personal service within or without the State of Texas, and agrees that
service in such forms shall constitute


17
80950117

--------------------------------------------------------------------------------




good and sufficient service of process and notice thereof; provided, however,
that nothing in clause (e) hereof shall affect or limit any right to serve
process in any other manner permitted by law.
Section 6.7    Severability. If any of the provisions of this Agreement are held
by any court of competent jurisdiction to contravene, or to be invalid under,
the laws of any political body having jurisdiction over the subject matter
hereof, such contravention or invalidity shall not invalidate the entire
Agreement. Instead, this Agreement shall be construed as if it did not contain
the particular provision or provisions held to be invalid and an equitable
adjustment shall be made and necessary provision added so as to give effect to
the intention of the Parties as expressed in this Agreement at the time of
execution of this Agreement.
Section 6.8    Amendment or Modification. This Agreement may be amended or
modified from time to time only by the written agreement of all the Parties.
Each such instrument shall be reduced to writing and shall be designated on its
face as an amendment to this Agreement. Notwithstanding anything in the
foregoing to the contrary, any amendment executed by the Partnership or any of
its subsidiaries shall not be effective unless and until the execution of such
amendment has been approved by the Conflicts Committee.
Section 6.9    Integration. This Agreement, together with the Schedules and
Exhibits referenced herein, constitutes the entire agreement among the Parties
pertaining to the subject matter hereof and supersedes all prior agreements and
understandings of the Parties in connection therewith.
Section 6.10    Specific Performance. The Parties agree that money damages may
not be a sufficient remedy for any breach of this Agreement and that in addition
to any other remedy available at law or equity, the Parties shall be entitled to
seek specific performance and injunctive or other equitable relief as a remedy
for any Party’s breach of this Agreement. The Parties agree that no bond shall
be required for any injunctive relief in connection with a breach of this
Agreement.
Section 6.11    Deed; Bill of Sale; Assignment. To the extent required and
permitted by applicable law, this Agreement shall also constitute a “deed,”
“bill of sale” or “assignment” of the Assets and interests referenced herein.
For the avoidance of doubt, the conveyance of the Assets from TRMC, the General
Partner or the Partnership to the General Partner, the Partnership or the
Operating Company, all as applicable, is not intended to be treated as a sale
for tax or any other purposes.


18
80950117

--------------------------------------------------------------------------------




Section 6.12    Notice. All notices or requests or consents provided for by, or
permitted to be given pursuant to, this Agreement must be in writing and must be
given by depositing same in the United States mail, addressed to the person to
be notified, postpaid, and registered or certified with return receipt requested
or by delivering such notice in person or by facsimile to such Party. Notice
given by personal delivery or mail shall be effective upon actual receipt.
Notice given by facsimile shall be effective upon actual receipt if received
during the recipient’s normal business hours or at the beginning of the
recipient’s next business day after receipt if not received during the
recipient’s normal business hours. All notices to be sent to a Party pursuant to
this Agreement shall be sent to or made at the address set forth below or at
such other address as such Party may stipulate to the other Parties in the
manner provided in this Section 6.12.
If to Tesoro or TRMC:
Tesoro Corporation
19100 Ridgewood Parkway
San Antonio, Texas 78259-1828
Attn: General Counsel
Facsimile: (210) 745-4494


If to the General Partner, the Partnership or the Operating Company:
Tesoro Logistics LP
c/o Tesoro Logistics GP, LLC, its General Partner
19100 Ridgewood Parkway
San Antonio, Texas 78259-1828
Attn: General Counsel
Facsimile: (210) 745-4494


or to such other address or to such other person as either Party will have last
designated by notice to the other Party.




[Signature Page Follows]




19
80950117

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties to this Agreement have caused it to be duly
executed effective as of the Effective Time.


TESORO CORPORATION




By:    /S/ GREGORY J. GOFF                                                     
        Gregory J. Goff
        President and Chief Executive Officer


TESORO REFINING & MARKETING COMPANY LLC




By:    /S/ GREGORY J.
GOFF                                                        
       Gregory J. Goff
       Chairman of the Board of Managers and President


TESORO LOGISTICS LP




By: Tesoro Logistics GP, LLC,
   its general partner




By:    /S/ PHILLIP M.
ANDERSON                                                    
        Phillip M. Anderson
        President






TESORO LOGISTICS GP, LLC
TESORO LOGISTICS OPERATIONS LLC




By:    /S/ PHILLIP M.
ANDERSON                                                        
        Phillip M. Anderson
        President









Signature Page to Contribution, Conveyance and Assumption Agreement



--------------------------------------------------------------------------------





EXHIBIT A-1


Assets (Tankage)


 
Shell Capacity
Tank #
(Barrels)
TK003
71,100
TK026
97,900
TK033
97,900
TK037
53,688
TK038
53,678
TK217
97,800
TK270
75,400
TK272
75,500
TK274
75,500
TK601
14,600
TK612
10,400
TK613
10,400
TK631
122,700
TK637
71,600
TK638
71,600
TK639
71,600
TK640
71,600
TK641
71,600
TK664
116,500
TK690
283,000
TK691
222,100
TK692
66,000
TK694
283,000
TK696
13,616
TK697
13,500
TK698
13,500
TK701
283,000
TK702
117,300
TK705
210,000
TK706
113,000
TK707
113,000
TK708
283,000
TK709
113,000
TK710
80,000
TK711
80,000
TK777
6



Exhibit A-1 – Page 1
Contribution Agreement



--------------------------------------------------------------------------------




TK778
6
TK849
112,000
TK866
218,400
TK867
218,400
TK868
86,700
TK869
86,700
TK870
119,171
TK871
283,000
TK872
218,400
TK893
114,300
TK894
113,300
TK904
115,600
TK905
126,700
TK932
86,700
TK933
127,000
TK961
190
TK981
190





53 crude and black-oils and petroleum product storage tanks with a total shell
capacity of approximately 5,644,845 Barrels and pipelines and other
appurtenances that allow the transport of crude oil and petroleum products to
and from the nearby dock and to and from other facilities located at TRMC’s
refinery near Martinez in Contra Costa County, California.






Exhibit A-1 – Page 2
Contribution Agreement



--------------------------------------------------------------------------------





EXHIBIT A-2


Avon Marine Terminal Assets


All machinery and equipment, mobile or otherwise, systems and other tangible
personal property in each case presently owned by TRMC, located in or on the
Avon Marine Terminal, including:


Cost Ctr
Asset
SNo.
Cap.date
Asset description
18004
100018779
0
12/31/2002
CARB 3 PROJECT - GASOLINE BLENDING FACILITIES
18004
100029031
0
8/15/2003
CARB 3 PROJECT - GASOLINE BLENDING FACILITIES
18004
100034399
0
5/17/2002
#1-247 WAREHOUSE,4000 SF, PRE-ENG METAL-1951
18004
100034417
0
5/17/2002
#3-129 SCALE OFFICE, 200 SF, PRE-ENG METAL-1951
18004
100034418
0
5/17/2002
#3-130 GAUGER'S OFC, 1500 SF, PRE-ENGMETAL-1951
18004
100034431
0
5/17/2002
BLENDING, TREATING & RACKS
18004
100034892
0
12/31/2002
CARB PHASE 3 - GASOLINE BLENDING
18004
100037036
0
5/27/2005
TR6 PIPING - PHA RECOMMENDATIONS 2004/05
18004
100052436
0
3/28/2013
LINE 68 DIESEL CONVERSION PIPING
18004
100052437
0
3/28/2013
LINE 68 DIESEL CONVERSION INSTRUMENTATION
18004
100052652
0
4/3/2013
DIESEL PUMP TIE-INS PIPING
18004
100052652
1
1/1/2014
DIESEL PUMP TIE-INS PIPING
 
 
 
 
 
18004
Fixed Assets
 
 
 
 
 
 
 
18044
100034882
0
10/15/2002
FIREWATER IMPROVEMENTS - TR 4 / 6
18044
100036473
0
6/30/2004
TANK 38 WATER PUMP/TRACT 4 - FIREWATER SYS UPGRADE
 
 
 
 
 
18044
 
 
 
 
 
 
 
 
 
18342
100018841
0
12/27/2002
GASOLINE BLENDER AIR COMPRESSOR & DRYER
18342
100018971
0
1/1/2003
GASOLINE BLENDER AIR COMPRESSOR & DRYER
18342
100034891
0
12/27/2002
GASOLINE BLENDER AIR COMPRESSOR & DRYER
18342
100036006
0
3/8/2004
GASOLINE BLENDING LOGISTICS - PIPING TKS 639 & 640
18342
100036470
0
11/5/2004
CORIOLIS FLOW METER - CHEVRON LACT METER SKID
18342
100036471
0
11/5/2004
6" FISHER ET VALVE - CHEVRON LACT METER SKID
18342
100036764
0
1/1/2005
CORIOLIS FLOW METER - CHEVRON LACT METER SKID
18342
100036765
0
1/1/2005
6" FISHER ET VALVE - CHEVRON LACT METER SKID
18342
100037587
0
12/8/2005
TRANSFORMER - TRACT 4 NEAR TANK 707
18342
100038448
0
9/13/2006
GAUGING - TR4 PUMP P-747 UPGRADE
18342
100038826
0
12/19/2006
TANK RECONSTRUCTION - PHASE 2 - PUMP P-10144
18342
100038827
0
12/19/2006
TANK RECONSTRUCTION - PHASE 2 - PUMP P-10147
18342
100038828
0
12/19/2006
TANK RECONSTRUCTION - PHASE 2 - PUMP P-10148



Exhibit A-2 – Page 1
Contribution Agreement



--------------------------------------------------------------------------------




Cost Ctr
Asset
SNo.
Cap.date
Asset description
18342
100038829
0
12/19/2006
TANK RECONSTRUCTION - PHASE 2 - EXCHANGER E-5150
18342
100038830
0
12/19/2006
TANK RECONSTRUCTION-PHASE 2 - TR4 PIPING UPGRADES
18342
100038831
0
12/19/2006
TANK RECONSTRUCTION - PHASE 2 - TR4 I/E UPGRADES
18342
100038968
0
2/14/2007
GASOLINE BLENDING ANALYZER - FTIR
18342
100039004
0
1/1/2007
GAUGING - TR4 PUMP P-747 UPGRADE
18342
100039046
0
3/28/2007
SECONDARY CONTAINMENT/BERM SYSTEM UPGRADE-TANK 318
18342
100039056
0
2/27/2007
PROCESS HAZARD ANALYSIS 2004/2005 - GAUGING
18342
100039438
0
4/30/2007
CRUDE TRANSFER LINE EXTENSION - TRACK 4
18342
100039439
0
4/30/2007
TANK PIPING CONNECTIONS - TRACK 4 CRUDE SYSTEM
18342
100039440
0
4/30/2007
CRUDE BLENDING INSTRUMENTATION IMPROVEMENTS
18342
100039441
0
6/3/2007
63 CRUDE OIL PIPELINE SECTION-TR3 SLOUGH-TR2 PUMP
18342
100040405
0
1/1/2008
63 CRUDE OIL PIPELINE SECTION-TR3 SLOUGH-TR2 PUMP
18342
100040581
0
1/1/2008
TRACT 4 - PIPELINE IMPR/ADD-CRUDE TRANSFERS
18342
100040950
0
1/1/2008
CRUDE TRANSFER LINE EXTENSION - TRACK 4
18342
100041047
0
1/1/2008
TANK RECON - TR4 PIPING UPGRADE - PUNCHLIST ITEMS
18342
100044693
0
9/1/2009
OFFSITES SUITE - SOFTWARE
18342
100044694
0
9/1/2009
OFFSITES SUITE - SERVER HARDWARE
18342
100044761
0
9/2/2009
PHA - TRACT4 - #26 & #32
18342
100044762
0
1/1/2010
PHA - PUMP 9829 MODIFICATIONS
18342
100044763
0
1/7/2010
PHA - PUMPHOUSE 68 SUMP MODIFICATIONS
18342
100044774
0
1/1/2010
TANK MONITORING EQUIPMENT (TANK #s 134,137, & 318)
18342
100044775
0
1/1/2010
GAUGING/SHIPPING PIPELINE MONITORING EQPT
18342
100045684
0
3/1/2010
TRACT 3 - POWER DISTRIBUTION CENTER - PDC-49
18342
100046189
0
1/1/2011
TR6-DIESEL PIPING UPGRADES RE: TK270
18342
100046190
0
1/1/2011
TR3-DIESEL PIPING UPGRADES RE: TK932
18342
100046371
0
1/1/2011
PHA ASSETS - TR6 - REVISE 68 PUMP HOUSE SUMP#1
18342
100046372
0
1/1/2011
PHA ASSETS - TR6 - REVISE 68 PUMP HOUSE SUMP#2
18342
100048763
0
1/18/2012
PHA - TR4 - MISC VALVES AND PLATFORMS
18342
100048765
0
1/1/2012
PHA - TR6 BLENDING
18342
100048766
0
1/1/2012
PHA - TR6 BLENDING - ELECTRICAL CLASSIFICATION
18342
100048767
0
1/1/2012
SULFUR ANALZER - TR6 GASOLINE BLENDING
18342
100051411
0
11/13/2012
COMMUNICATION AND SECURITY SYSTEM
18342
100051412
0
11/13/2012
FIRE & SAFETY SYSTEM - BAKKEN CRUDE OFFLOADING
18342
100051413
0
11/13/2012
CONTAINMENT PAD AND PAVING
18342
100051413
1
1/1/2013
CONTAINMENT PAD AND PAVING
18342
100051414
0
11/13/2012
TANK TRUCK UNLOADING STATION
18342
100051414
1
1/1/2013
TANK TRUCK UNLOADING STATION
18342
100051415
0
11/13/2012
TRANSFER PIPING FROM UNLOADING STATION TO TK-707
18342
100051415
1
1/1/2013
TRANSFER PIPING FROM UNLOADING STATION TO TK-707
18342
300039718
0
6/30/2012
Permit Cost



Exhibit A-2 – Page 2
Contribution Agreement



--------------------------------------------------------------------------------




Cost Ctr
Asset
SNo.
Cap.date
Asset description
18342
300039719
0
7/31/2012
Contract Services
18342
300062346
0
2/10/2016
Pipe, Valves and Fittings
18342
300062347
0
12/31/2015
Other Machinery & Equipment
18342
300062349
0
12/22/2015
Electrical/Instrument Components
18342
300062353
0
2/26/2016
Equip Installation & Site Fabrication
18342
300062354
0
1/19/2016
Pipe, Valves and Fittings - Installation
18342
300062355
0
12/10/2015
Instrumentation & Automation
18342
300062357
0
2/13/2016
Installation Support
18342
300062360
0
5/24/2016
Survey and Study Costs
18342
300062362
0
10/24/2015
Contract Services
18342
950009345
0
3/19/2015
Repair Costs
18342
950010756
0
2/13/2016
Repair Costs
18342
950010757
0
2/29/2016
Engineering
18342
950010760
0
3/29/2016
Tank Components
18342
950010761
0
4/12/2016
Equipment Rentals
18342
950010762
0
2/24/2016
Contract Services
 
 
 
 
 
18342
Gauging-Maint
 
 
 
 
 
 
 
18343
100036016
0
3/22/2004
TANK 691 - BUTANE STORAGE CONTROLS
18343
100036985
0
5/15/2005
PROPANE/OIL SEPARATOR - VESSEL - TANK 691
18343
100036995
0
5/15/2005
MINIMUM-FLOW CONTROL VALVE STATION- TK691 BLENDING
18343
100036996
0
5/10/2005
PILOT IGNITERS - TANK 691 FLARE
18343
900002699
0
10/29/2015
TANK 691 TURNAROUND - 2015
18343
900002699
1
1/1/2016
TANK 691 TURNAROUND - 2015
18343
950009253
0
12/23/2014
INSTRUMENTATION
 
 
 
 
 
18343
LPG Storage-Maint
 
 
 
 
 
 
 
18365
100034911
0
12/10/2003
AVON WHARF SLOPS TANK - VOC MITIGATION
18365
100035091
0
1/1/2004
AVON WHARF SLOPS TANK - VOC MITIGATION
18365
100040064
0
9/30/2007
AVON SLOP OIL SYSTEM - TANK 906 - BERTH 1
18365
100040065
0
9/30/2007
AVON SLOP OIL SYSTEM - TANK 907 - BERTH 5/6
18365
100040771
0
1/1/2008
ALLISON AVOIDANCE SYSTEM - AVON WHARF
18365
100040772
0
1/1/2008
ALLISON AVOIDANCE SYSTEM - AVON WHARF SOFTWARE
18365
100040953
0
1/1/2008
AVON SLOP OIL SYSTEM - TANK 907 - BERTH 1
18365
100040954
0
1/1/2008
AVON SLOP OIL SYSTEM - TANK 907 - BERTH 5/6
18365
100042602
0
1/1/2008
AVON WHARF - TURNING BASIS MARKERS
18365
100043416
0
1/1/2009
FASB 143 ASSET RETIREMENT COST - AVON WHARF
18365
100043416
1
12/1/2014
FASB 143 ASSET RETIREMENT COST - AVON WHARF
18365
100044680
0
9/25/2009
AVON WHARF LIGHTING IMPROVEMENTS



Exhibit A-2 – Page 3
Contribution Agreement



--------------------------------------------------------------------------------




Cost Ctr
Asset
SNo.
Cap.date
Asset description
18365
100044686
0
9/25/2009
AVON WHARF CALARP-BUILDING STRUCTURE ANCHORAGE
18365
100045144
0
1/1/2010
AVON WHARF LIGHTING IMPROVEMENTS
18365
100048224
0
9/14/2011
Avon Wharf Mooring Dolphin - B3
18365
100048224
1
9/14/2011
Avon Wharf Mooring Dolphin - B3
18365
100048224
2
1/1/2012
Avon Wharf Mooring Dolphin - B3
18365
100048225
0
9/14/2011
Avon Wharf Mooring Dolphin - B4
18365
100048225
1
9/14/2011
Avon Wharf Mooring Dolphin - B4
18365
100048225
2
1/1/2012
Avon Wharf Mooring Dolphin - B4
18365
100051839
0
1/23/2013
AVON WHARF MOORING LINES
18365
300028399
0
3/31/2016
Feasibility Study & Pre-Engineering
18365
300028402
0
1/24/2008
Other Machinery & Equipment
18365
300028404
0
3/20/2013
Electrical/Instrument Components
18365
300028405
0
1/24/2015
Other Materials
18365
300028406
0
11/20/2014
Concrete/Earth
18365
300028408
0
10/31/2015
Piling
18365
300028409
0
3/23/2008
Equip Installation & Site Fabrication
18365
300028411
0
2/28/2015
Instrumentation & Automation
18365
300028412
0
7/29/2011
Electrical
18365
300028413
0
10/20/2015
Installation Support
18365
300028414
0
7/31/2009
Demolition/Removal
18365
300028415
0
9/25/2014
Paint
18365
300028416
0
2/23/2008
Permit Cost
18365
300028417
0
8/31/2007
Contract Services
18365
300040465
0
4/15/2015
Professional Services - Equipment
18365
300040466
0
6/30/2016
In-House Engineering - Equipment
18365
300050691
0
3/31/2015
Contract Services
18365
300059858
0
11/25/2015
Permit Cost
18365
300062440
0
2/10/2016
Vessels
18365
300062443
0
12/31/2015
Pipe, Valves and Fittings - Installation
 
 
 
 
 
18365
Avon Wharf_Maint
 
 
 
 
 
 
 
18816
100034822
0
5/17/2002
SHIPPING REFINED OIL-TRUCKS & TANK CARS
 
 
 
 
 
18816
LHP Trtng&tank-OPS
 
 
 
 
 
 
 
18965
100034856
0
5/17/2002
AVON WHARF
18965
100034856
1
5/17/2002
AVON WHARF
18365
100042606
0
1/1/2008
AVON WHARF-PIPELINE/SUPPORTUPGRADE SOUTH LANDSEND
 
 
 
 
 



Exhibit A-2 – Page 4
Contribution Agreement



--------------------------------------------------------------------------------




Cost Ctr
Asset
SNo.
Cap.date
Asset description
 
Avon Wharf Slops Tanks
 
 
 
 
 
 
TK906 - 27 bbls
 
 
 
 
TK907 – 27 bbls





Exhibit A-2 – Page 5
Contribution Agreement



--------------------------------------------------------------------------------





EXHIBIT A-3


Avon Wharf Pipeway




Cost Ctr
Asset
SNo.
Cap.date
Asset description
18365
100037201
0
7/15/2005
AVON WHARF PIPING AND SUPPORT - UPGRADE
18365
100037920
0
1/1/2006
AVON WHARF PIPING AND SUPPORT - UPGRADE
18365
100048114
0
1/18/2011
Avon Wharf - Approach Trestle / Structural Pile
18365
1000481226
0
9/16/2011
Avon Wharf – Berth 1 – Piping Manifold
18365
100048226
1
1/1/2012
Avon Wharf – Berth 1 – Piping Manifold









Exhibit A-3 – Page 1
Contribution Agreement



--------------------------------------------------------------------------------





EXHIBIT B


Permitted Liens


Liens, claims, charges, options, encumbrances, mortgages, pledges or security
interests as follows:


(a)     incurred and made in the ordinary course of business in connection with
worker’s compensation;


(b)    that secure the performance of bids, tenders, leases, contracts (other
than for the repayment of debt), statutory obligations, surety, customs and
appeal bonds and other obligations of like nature, incurred as an incident to
and in the ordinary course of business;


(c)     imposed by law, such as carriers’, warehouseman’s, mechanics’,
materialmen’s, landlords’, laborers’, suppliers’ and vendors’ liens, incurred in
good faith in the ordinary course of business and that secure obligations that
are not yet due or delinquent or which are being contested in good faith by
appropriate proceedings as to which the TRMC has set aside on its books adequate
reserves;


(d)    that secure the payment of taxes, either not yet due or delinquent or
being contested in good faith by appropriate legal or administrative proceedings
and as to which TRMC has set aside on its books adequate reserves;


(e)     zoning restrictions, easements, licenses, rights of way, declarations,
reservations, provisions, covenants, conditions, waivers or restrictions on the
use of property (and with respect to leasehold interests, mortgages, obligations
and liens incurred, created, assumed or permitted to exist and arising by,
through or under a landlord or owner of the leased property, with or without
consent of the lessee);


(f)     on property existing at the time such property was acquired by TRMC
(provided, that they were not created in contemplation of the acquisition of
such property by TRMC);


(g)    created by the Operating Company;


(h)     pursuant to this Agreement, the Omnibus Agreement, the Secondment and
Logistics Services Agreement, the Martinez Storage Services Agreement, the Avon
Marine Terminal Sublease Agreement, the Avon Marine Terminal Use and Throughput
Agreement and the License Agreement; and


(i)    pursuant to the Master Lease.








Exhibit B – Page 1
Contribution Agreement



--------------------------------------------------------------------------------





EXHIBIT C


Excluded Assets and Liabilities



Excluded Assets and Liabilities related to the Avon Marine Terminal:


◦
Any and all inventory;

◦
Any liabilities with respect to the Avon Marine Terminal Renovation

◦
Any land on which the Avon Marine Terminal is located and any liabilities
related thereto; and

◦
Any working capital of TRMC and its Affiliates (other than the General Partner
and the Partnership Group) related to such assets.



Excluded Assets and Liabilities related to the Tankage:
◦
Any and all inventory;

◦
Any land on which the Tankage is located and any liabilities related thereto;
and

◦
Any working capital of TRMC and its Affiliates (other than the General Partner
and the Partnership Group) related to such assets.







Exhibit C – Page 1
Contribution Agreement

--------------------------------------------------------------------------------





EXHIBIT D


Bill of Sale


(See attached.)








Exhibit D – Page 1
Contribution Agreement

--------------------------------------------------------------------------------





EXHIBIT E


Martinez Storage Services Agreement


(See attached.)









EXHIBIT F


License Agreement


(See attached.)









EXHIBIT G


Avon Marine Terminal Operating Agreement


(See attached.)







EXHIBIT H-1 and H-2


Amendment and Service Orders to the Secondment Agreement


(See attached.)







EXHIBIT I


Fourth Amended and Restated Schedules to the Omnibus Agreement


(See attached.)







EXHIBIT J


Amendment No. 5 to Amended and Restated Limited Liability Company Agreement of
the General Partner


(See attached.)







EXHIBIT K


Ten-Year Promissory Note


(See attached.)







EXHIBIT L


Debt Indemnification Agreement


(See attached.)







EXHIBIT M


Closing Escrow Agreement


(See attached.)







EXHIBIT N


Avon Marine Terminal Sublease Agreement


(See attached.)








Exhibit E – Page 1
Contribution Agreement

--------------------------------------------------------------------------------





EXHIBIT O


Avon Marine Terminal Use and Throughput Agreement


(See attached.)


Exhibit O – Page 1
Contribution Agreement